ORDER

PER CURIAM.
Appellant E.G. appeals from the judgment of the juvenile division of the Circuit Court of the City of St. Louis finding that she committed the misdemeanor offense of first-degree sexual misconduct, Section 566.090, and the felony offense of sexual misconduct of a child, Section 566.083.1(3). On appeal, E.G. first avers the trial court erred in finding sufficient evidence existed to prove that she committed the delinquent act of sexual misconduct involving a child. Second, E.G. contends the trial court abused its discretion when it did not allow E.G.’s mother to testify on her behalf. Third, E.G. claims the trial court abused its discretion when it allowed Victim’s mother to testify about out-of-court-statements made by Victim. Finally, E.G. asserts that the trial court abused its discretion when it admitted into evidence a journal entry purportedly written by E.G.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b)(5).